     Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 1 of 16 - Page ID#: 44




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

SUSAN KELCH-DYSON,                                    )
                                                      )         Civil Action No. 5:21-008-DCR
                PLAINTIFF                             )
                                                      )
v.                                                    )
                                                      )       FIRST AMENDED COMPLAINT
SEDGWICK CLAIMS MANAGEMENT                            )
SERVICES, INC.; ACE AMERICAN                          )         DEMAND FOR JURY TRIAL
INSURANCE COMPANY; and SCOTT                          )
MICHEL,                                               )
                                                      )
                DEFENDANTS                            )

                                       * * * * * * * * * *

         Comes the Plaintiff, Susan Kelch-Dyson (“Plaintiff”), by counsel, and pursuant to Fed. R.

Civ. P. 15(a)(1) with no responsive pleading having yet been served, hereby files her First

Amended Complaint against Defendants, Sedgwick Claims Management Services, Inc., Ace

American Insurance Company, and Scott Michel (“Defendants”), and states upon information

and belief as follows:

                                             PARTIES

1.       At all times relevant hereto, the Plaintiff was and is a citizen of Kentucky residing in and

         domiciled in Fayette County, Kentucky.

2.       At all relevant times hereto, Defendant Sedgwick Claims Management Services, Inc.

         (“Sedgwick”) was a person, entity, or agent engaged in the business of insurance,

         authorized to conduct the business of insurance in the Commonwealth of Kentucky.
     Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 2 of 16 - Page ID#: 45




3.       At all relevant times hereto, Defendant Sedgwick was and is a citizen of Tennessee being

         incorporated in the state of Tennessee and having its principal office located at 8124

         Sedgwick Way, Memphis, Tennessee 38125.

4.       At all relevant times hereto, Defendant Ace American Insurance Company (“Ace

         American”) was a person, entity, or agent engaged in the business of insurance,

         authorized to conduct the business of insurance in the Commonwealth of Kentucky.

5.       At all relevant times hereto, Defendant Ace American was and is a citizen of

         Pennsylvania being incorporated in the state of Pennsylvania and having its principal

         office located at 436 Walnut Street, Philadelphia, PA 19106.

6.       At all relevant times hereto, Defendant Scott Michel (“Michel”) was a person, entity, or

         agent engaged in the business of insurance, authorized to conduct the business of

         insurance in the Commonwealth of Kentucky.

7.       Upon information and belief, Defendant Michel was a person, agent, and adjuster

         adjusting claims for Defendant Sedgwick and Defendant Ace American.

8.       At all relevant times hereto, Defendant Michel was and is a citizen of Ohio believed to be

         residing in and domiciled in Hamilton County, Ohio.

                                 JURISDICTION AND VENUE

9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) and § 1367

         because there is diversity of citizenship and the amount in controversy exceeds $75,000.

10.      Venue is proper because the injuries giving rise to the Complaint took place in

         Lexington, Fayette County, Kentucky.




                                                 2
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 3 of 16 - Page ID#: 46




                                 FACTUAL ALLEGATIONS

11.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

12.   On August 24, 2014, Plaintiff fell at the Kroger located at 1808 Alexandria Drive in

      Lexington, Kentucky (“Store”) as a result of a liquid on the floor that Kroger and its

      employees failed to clean causing Plaintiff to suffer serious and permanent injuries

      (“Fall”).

13.   Liability on the part of Kroger Limited Partnership, I and its manager Sasa Cibula

      (hereafter “Kroger”) was reasonably clear, and they have not asserted any valid or fairly

      debatable legal or factual defense.

14.   The Fall of Plaintiff at the Store was captured on Kroger surveillance video.

15.   Prior to the fall, the surveillance video captured Kroger employees moving carts multiple

      times which contained liquid goods from one area to another crossing over the area

      directly where Plaintiff ultimately fell.

16.   Prior to the Fall, the surveillance video captured Kroger employee Anthony Hoover

      attempting to clean liquid on the floor at or near where Plaintiff ultimately fell by

      scooting his feet on the floor with paper towels underneath each foot, in violation of

      Kroger policies and procedures.

17.   Kroger’s policies and procedures concerning fall safety policies and procedures after a

      spill consisted almost entirely of requiring employees to carry and use a pocket spill kit.

18.   Kroger employee Anthony Hoover did not even know what a pocket spill kit was and he

      did not carry them at any time for a period of years.




                                                  3
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 4 of 16 - Page ID#: 47




19.   Kroger employee Anthony Hoover admitted in his deposition that if he allowed liquid to

      remain on the floor on August 24, 2014 that he would have violated Kroger’s policies and

      procedures intended to ensure safety for customers.

20.   Kroger employee Anthony Hoover admitted he could not recall specific training on fall

      prevention provided by Kroger.

21.   Kroger employee Anthony Hoover admitted that it would have been safer if he had

      actually known and followed Kroger’s policies and procedures.

22.   In the surveillance video of the Fall, Plaintiff can actually be seen injuring herself and

      sustaining injuries to the exact areas of her body for which she then required substantial

      medical treatment.

23.   Despite clear video evidence identifying the employees in the area where Plaintiff fell,

      Defendants caused significant undue delay by intentionally delaying the disclosure of the

      identities of these employees whom Plaintiff sought to depose concerning their

      involvement.

24.   Kroger’s incident report from the date of the Fall states that Plaintiff received the injuries

      which are the basis of this lawsuit.

25.   Plaintiff sought emergency medical treatment after the Fall.

26.   Plaintiff’s initial MRI scans after the Fall demonstrated that Plaintiff’s injuries included

      massive full thickness tears to her body.

27.   Defendants refused to offer any sum of Medical Payments coverage (“MedPay”) or

      similar insurance toward Plaintiff’s medical expenses.

28.   Plaintiff was entitled to receive a sum of MedPay or similar insurance toward her medical

      expenses.



                                                  4
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 5 of 16 - Page ID#: 48




29.   Plaintiff was unable to afford the required surgery for a torn rotator cuff and was forced

      to continue suffering from this injury as a result of Defendants’ significant delay

      compensating Plaintiff for her injuries.

30.   On May 20, 2015, Defendant Sedgwick and Defendant Ace American made an offer to

      settle in this case, over half a decade ago, offering a total of $6,350 in compensation, as

      well as a $500 Kroger gift card to fully settle Plaintiff’s injury case.

31.   Plaintiff’s past medical expenses are approximately $300,000.

32.   Plaintiff’s future medical expenses are approximately $80,000.

33.   Plaintiff has thus far undergone surgery as a result of her Fall at the Store.

34.   Plaintiff is required to have future surgery as a result of her Fall at the Store.

35.   Excluding the $500 Kroger gift card offered, the monetary settlement offer made to

      Plaintiff of $6,350, which was made on May 20, 2015, was less than the sum of

      Plaintiff’s medical expenses.

36.   Excluding the $500 Kroger gift card offered, the monetary settlement offer made to

      Plaintiff of $6,350, which was made on May 20, 2015, was less than 1% of the sum of

      Plaintiff’s past and future medical expenses.

37.   Plaintiff was forced to file a lawsuit on May 29, 2015 to recover sums due her as a result

      of her injuries from the Fall.

38.   On June 3, 2015, on behalf of Defendant Sedgwick and Defendant Ace American,

      adjuster or agent Scott Michel called to state that he was handling the claim and was

      inquiring whether a resolution of the case was possible prior to Kroger filing an Answer.

39.   Adjuster or agent Defendant Scott Michel is believed to be a claims supervisor or claims

      manager.



                                                 5
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 6 of 16 - Page ID#: 49




40.   On June 3, 2015, adjuster or agent Scott Michel stated that the claims file notes did not

      even state that Plaintiff had sustained anything more than soft tissues injuries, and he

      stated that the adjuster or agent’s file was devoid of any mention of Plaintiff’s torn rotator

      cuff.

41.   Prior to June 3, 2015, Plaintiff had provided a settlement package to Defendant Sedgwick

      detailing Plaintiff’s torn rotator cuff, other injuries, and providing supporting medical

      records and documentation.

42.   Defendant Sedgwick chose to ignore all records demonstrating significant injury to

      Plaintiff including a torn rotator cuff, and after receiving the file, adjuster or agent Scott

      Michel refused to review the details of the file.

43.   On July 24, 2015, initial counsel for Kroger stated he would not negotiate at all in this

      case and that if any offer were made, it would come from other individuals involved in

      the claims process which are believed to include Defendant Sedgwick, Defendant Ace

      American, and Defendant Michel.

44.   After vigorously litigating this case for many years, initial counsel for Kroger withdrew

      from representation by Agreed Order of Withdrawal and Substitution of Counsel entered

      March 24, 2020.

45.   On June 12, 2018, Plaintiff made a written offer to settle for $900,000, to which

      Defendants did not respond, and which expired on June 26, 2018.

46.   In Plaintiff’s Supplemental Answers to Kroger Limited Partnership I’s First

      Interrogatories, Plaintiff itemized damages pursuant to Kentucky Rule of Civil Procedure

      8.02 that she would claim at trial in the amount of $13,281,866.86.




                                                6
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 7 of 16 - Page ID#: 50




47.   Defendants’ sole expert in the underlying case, Dr. Rick Lyon, did not dispute that

      Plaintiff fell at Kroger on August 24, 2014.

48.   Defendants’ sole expert in the underlying case, Dr. Rick Lyon, did not dispute that

      Plaintiff was injured in the Fall at Kroger on August 24, 2014.

49.   Within a reasonable degree of medical probability, Defendants’ sole expert in the

      underlying case, Dr. Rick Lyon, agreed that Plaintiff’s rotator cuff tear was either caused

      by or made symptomatic as a result of the Fall on August 24, 2014.

50.   Based on Plaintiff’s complaints at the emergency room, the video showing her fall, and

      the incident report, Dr. Lyon agreed the complaints were more likely than not related to

      the Fall on August 24, 2014.

51.   Plaintiff’s expert, Dr. Anthony McEldowney, testified within a reasonable degree of

      medical probability that all treatment and associated medical bills for Plaintiff’s right

      shoulder injury and left knee injury were related to the August 24, 2014 Fall.

52.   The Plaintiff’s Fall at the Store occurred over 2300 days ago.

53.   Defendants indeed never made any additional offer to settle for many years, instead

      vigorously litigating the underlying case for nearly half a decade until its initial counsel

      withdrew from representation on March 24, 2020.

54.   At the decision of Defendants, Kroger engaged in voluminous discovery and deposed the

      Plaintiff for approximately a dozen hours over the course of multiple days in an effort to

      coerce her into accepting a lesser amount than she was entitled to receive for her injuries.

55.   At the decision of Defendants, Kroger refused to take Plaintiff’s deposition for a lengthy

      period.




                                               7
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 8 of 16 - Page ID#: 51




56.   Photographs taken by Kroger Assistant Manager Theodore Irtz in investigating the Fall

      demonstrated that the floor where Plaintiff fell was wet with liquid.

57.   Significant delay in the resolution of Plaintiff’s claim was a result of Kroger’s refusal to

      provide proper and complete discovery responses requiring Plaintiff to file motions to

      compel, at the decision of Defendants.

58.   Plaintiff’s motions to compel were filed over the course of several years and came before

      Fayette Circuit Court Judges Goodwine, Clark, Ishmael, and Reynolds.

59.   Defendant Sedgwick, Defendant Ace American, and Defendant Michel made clear that

      they did not review the medical records in this case for an extended period.

60.   Liability for payment by Defendant Sedgwick, Defendant Ace American, and Defendant

      Michel was reasonably clear, and they have not asserted any valid or fairly debatable

      legal or factual defense.

61.   Defendant Michel is an insurance adjuster or agent working for Defendant Sedgwick.

62.   Defendant Michel is an insurance adjuster or agent working for Defendant Ace

      American.

63.   Defendants have all filed paperwork with the Kentucky Department of Insurance stating

      that they are persons, entities, or agents adjusting claims in Kentucky, and they are

      licensed to adjust claims in Kentucky, subjecting them to bad faith claims.

64.   Defendant Scott Michel is an insurance adjuster licensed by the Kentucky Department of

      Insurance to adjust property and casualty claims and Defendant Michel has filed

      paperwork as an insurance “agent” conducting business in Kentucky.

65.   Defendant Sedgwick Claims Management Services, Inc. is an insurance adjusting

      company licensed by the Kentucky Department of Insurance to adjust property and



                                               8
  Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 9 of 16 - Page ID#: 52




      casualty claims and it has filed paperwork as an insurance “agent” conducting business in

      Kentucky.

66.   Defendant Ace American Insurance Company provided excess insurance coverage for

      Kroger Limited Partnership I above its self-insured retention of $3,000,000.00.

67.   Plaintiff made claims for damages far in excess of the $3 million threshold which

      required Defendant Ace American to be notified of and to properly adjust Plaintiff’s

      claim.

68.   Plaintiff alleged at least $13,281,866.86 in damages.

69.   Defendant Ace American failed to properly adjust the excess claims.

70.   Upon information and belief, Defendant Sedgwick, Defendant Ace American, and

      Defendant Michel were together in charge of controlling the terms of its insured’s pre-

      trial strategy and dictating the timing and amount of their eventual settlement offers and

      evaluations for amounts within and exceeding the underlying insurance amount and also

      amounts within and exceeding the excess insurance amount.

71.   Rob Quast, Director of Insurance & Claims for The Kroger Co., the General Partner of

      Kroger Limited Partnership I, has conceded that Defendant Sedgwick manages liability

      claims for Kroger.

72.   Rob Quast, Director of Insurance & Claims for The Kroger Co., the General Partner of

      Kroger Limited Partnership I, has conceded that Defendant Michel was a claims

      examiner regarding Plaintiff’s claim and underlying lawsuit against Kroger and select

      employees.




                                               9
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 10 of 16 - Page ID#: 53




73.   Rob Quast, Director of Insurance & Claims for The Kroger Co., the General Partner of

      Kroger Limited Partnership I, has claimed that despite Plaintiff’s substantial claim, that

      Defendant Ace American never even reviewed, managed, or adjusted Plaintiff’s claim.

74.   Kroger and its new counsel which entered the case in 2020 for Plaintiff’s underlying

      claim in Fayette Circuit Court filed an objection to Plaintiff’s motion to amend her

      complaint to add bad faith and related claims against Defendant Sedgwick, Defendant

      Ace American, and Defendant Michel despite not having standing to do so and having a

      conflict of interest.

75.   On July 30, 2020, Plaintiff reached a confidential settlement of her underlying claims

      against Kroger at mediation.

76.   Plaintiff received no other offer to settle from the date of Defendants’ offer on May 20,

      2015 consisting of $6,350 and a $500 Kroger gift card until July 30, 2020 despite

      overwhelming evidence of liability and Plaintiff’s significant injuries.

                                    CLAIMS FOR RELIEF

                                        I. NEGLIGENCE

77.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

78.   Defendant Sedgwick, Defendant Ace American, and Defendant Michel have been

      negligent in in their actions and/or inactions.

79.   As a result of the negligence of Defendant Sedgwick, Defendant Ace American, and

      Defendant Michel, Plaintiff has suffered severe permanent injuries and damages

      including, but not limited to, medical expenses, bodily injury, physical impairment,

      physical and mental pain and suffering, inconvenience, disfigurement, disability, loss of



                                                 10
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 11 of 16 - Page ID#: 54




      income due to an inability to work, and impairment of ability to earn money (“Injuries

      and Damages”).

80.   As a direct result of Defendants’ negligence, the Plaintiff is entitled to recover from

      Defendants all damages sustained by the Plaintiff.

              II. FAILURE TO FOLLOW POLICIES AND PROCEDURES

81.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

82.   Defendant Sedgwick, Defendant Ace American, and Defendant Michel failed to follow

      their policies and procedures.

83.   As a result of Defendant Sedgwick, Defendant Ace American, and Defendant Michel

      failure to follow their policies and procedures, Defendants have caused Plaintiff to suffer

      Injuries and Damages.

84.   As a direct result of Defendants’ failure to follow their policies and procedures, the

      Plaintiff is entitled to recover from Defendants all damages sustained by the Plaintiff.

             III. FAILURE TO HIRE, TRAIN, RETAIN, AND SUPERVISE

85.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

86.   Defendants have failed to properly hire, train, retain, and supervise Defendant Michel

      and/or any other agent or adjuster tasked with handling Plaintiff’s claim and making a

      reasonable offer of settlement.

87.   As a result of Defendant Sedgwick, Defendant Ace American, and Defendant Michel’s

      failure to properly hire, train, retain, and supervise, Defendants have caused Plaintiff to

      suffer Injuries and Damages.



                                                 11
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 12 of 16 - Page ID#: 55




88.   As a direct result of Defendants’ failure to properly hire, train, retain, and supervise, the

      Plaintiff is entitled to recover from Defendants all damages sustained by the Plaintiff.

                       IV. GROSS NEGLIGENCE/RECKLESSNESS

89.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

90.   Defendant Sedgwick, Defendant Ace American, and Defendant Michel have been grossly

      negligent/reckless in their actions and/or inactions.

91.   As a result of the gross negligence/recklessness of Defendant Sedgwick, Defendant Ace

      American, and Defendant Michel, Defendants have caused Plaintiff to suffer Injuries and

      Damages.

92.   As a direct result of Defendants’ gross negligence/recklessness, the Plaintiff is entitled to

      recover from Defendants punitive damages in an amount sufficient to punish Defendant

      Sedgwick, Defendant Ace American, and Defendant Michel for their gross

      negligence/recklessness and to deter them and others from such practices in the future.

                   V. BAD FAITH AND VIOLATION OF KENTUCKY
                       UNFAIR SETTLEMENT PRACTICES ACT

93.   The Plaintiff restates and incorporates by reference the allegations in every paragraph

      heretofore stated as if fully set out herein.

94.   Defendant Sedgwick, Defendant Ace American, and Defendant Michel have failed to

      comply with KRS 304.12-230 and KRS 304.12-235, by committing or performing the

      following acts or omissions contained in KRS 304.12-230:

      a) Subsection (1): Misrepresenting pertinent facts or insurance policy provisions relating

          to coverages at issue;




                                                 12
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 13 of 16 - Page ID#: 56




      b) Subsection (2): Failing to acknowledge and act reasonably promptly upon

         communications with respect to claims arising under insurance policies;

      c) Subsection (3): Failing to adopt and implement reasonable standards for the prompt

         investigation of claims arising under insurance policies;

      d) Subsection (4): Refusing to pay claims without conducting a reasonable investigation

         based upon all available information;

      e) Subsection (5): Failing to affirm or deny coverage of claims within a reasonable time

         after proof of loss statements have been completed;

      f) Subsection (6): Not attempting in good faith to effectuate prompt, fair and equitable

         settlements of claims in which liability has become reasonably clear;

      g) Subsection (7): Compelling persons to institute litigation to recover amounts due

         under an insurance policy by offering substantially less than the amounts ultimately

         recovered in actions brought by such persons;

      h) Subsection (14): Failing to promptly provide a reasonable explanation of the basis in

         the insurance policy in relation to the facts or applicable law for denial of a claim or

         for the offer of a compromise settlement;

95.   As a result of the actions of Defendant Sedgwick, Defendant Ace American, and

      Defendant Michel, the Plaintiff is entitled, pursuant to KRS 304.12-230 and KRS 304.12-

      235, to interest on all amounts due and owing the Plaintiff at the rate of twelve percent

      (12%) per annum from and after the expiration of thirty (30) days from the date upon

      which notice and proof of claim were furnished to Defendant Sedgwick, Defendant Ace

      American, and Defendant Michel.




                                              13
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 14 of 16 - Page ID#: 57




96.    As a result of the actions of Defendant Sedgwick, Defendant Ace American, and

       Defendant Michel, the Plaintiff is entitled to punitive damages pursuant to KRS 304.12-

       230    and   KRS      304.12-235,     and       for   bad   faith,   negligence   and/or   gross

       negligence/recklessness, in an amount sufficient to punish Defendant Sedgwick,

       Defendant Ace American, and Defendant Michel for their use of unfair claims settlement

       practices and to deter them and others from such practices in the future.

97.    As a result of the actions of Defendant Sedgwick, Defendant Ace American, and

       Defendant Michel, the Plaintiff is entitled to attorneys’ fees and costs against Defendant

       Sedgwick, Defendant Ace American, and Defendant Michel pursuant to KRS 304.12-230

       and KRS 304.12-235.

98.    As a direct result of Defendants’ bad faith and violation of the Kentucky Unfair

       Settlement Practices Act, the Plaintiff is entitled to recover from Defendants all damages

       sustained by the Plaintiff.

                          VI. JOINT VENTURE OR ENTERPRISE

99.    The Plaintiff restates and incorporates by reference the allegations in every paragraph

       heretofore stated as if fully set out herein.

100.   At all times relevant hereto, Defendant Sedgwick, Defendant Ace American, and

       Defendant Michel, knew or should have known the conduct each was engaged in and

       they were engaged in a joint venture or enterprise.

101.   Defendants agreed to carry out a common purpose for which they received compensation

       as a result of the actions and/or inactions giving rise to this case.

102.   As a result of the joint venture or enterprise of Defendant Sedgwick, Defendant Ace

       American, and Defendant Michel, all Defendants are jointly and severally liable for the



                                                   14
 Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 15 of 16 - Page ID#: 58




       actions and/or inactions of each Defendant and the Plaintiff is entitled to recover from

       each Defendant all damages sustained by the Plaintiff.

                        PRAYER FOR RELIEF AND JURY DEMAND

       WHEREFORE, the Plaintiff, by counsel, prays for the following relief against the

Defendants, jointly and severally:

A.     Judgment in an amount that will fairly and adequately compensate the Plaintiff in excess

       of the minimum jurisdictional limits of this Court for all damages alleged herein in an

       amount to be determined by a jury, together with pre-judgment and post-judgment

       interest at the legal rate until paid;

B.     Judgment awarding punitive damages, in an amount to be determined by a jury, together

       with pre-judgment and post-judgment interest at the legal rate until paid, all in an amount

       exceeding the jurisdictional minimum of this Court;

C.     Judgment awarding the Plaintiff costs and expenses reasonably incurred pursuant to KRS

       304.12-230 and KRS 304.12-235 and all applicable law, together with pre-judgment and

       post-judgment interest at the legal rate until paid;

D.     Judgment awarding the Plaintiff her attorney’s fees incurred in this action pursuant to

       KRS 304.12-230 and KRS 304.12-235 and all applicable law, together with pre-judgment

       and post-judgment interest at the legal rate until paid;

E.     Trial by jury; and

F.     Any and all other relief to which the Plaintiff may be entitled.

                                                      Respectfully submitted,

                                                      /s/ D. Todd Varellas
                                                      Sandra M. Varellas
                                                      D. Todd Varellas
                                                      VARELLAS & VARELLAS


                                                 15
Case: 5:21-cv-00008-DCR Doc #: 7 Filed: 01/15/21 Page: 16 of 16 - Page ID#: 59




                                           249 West Short Street, Suite 201
                                           Lexington, Kentucky 40507
                                           (859) 252-4473
                                           (859) 252-4476 (fax)
                                           svarellas@varellaslaw.com
                                           tvarellas@varellaslaw.com
                                           legalasst@varellaslaw.com
                                           COUNSEL FOR PLAINTIFF




                                      16
